              Case 1:19-cr-00134-CBA Document 10 Filed 04/04/19 Page 1 of 1 PageID #: 29
                                  United States DjSflsEDkirt,Eastern District of New York
 UNITED STATES OF AMERICA                        "
                                                   .ffsTWCT                                SETTING CONDITIONS OF RELEASE
                                                                               aAND APPEARANCE BOND

                                                   -k fcPR-'<2'»9 *
   /^(J^TAV/O i                         ^ iLLCAjefendant, OFFlcr""*'' '
                                               BROOtSL release order
      It is hereby ORDERED that the above-named defendant be released subject to tlie Standard Conditions of Release on the reverse and as follows.
      [ ] Upon Personal Recognizance Bond on his/lier promise to appear at all s^eduled proceedings as required, or
       1?^" Upon Bond executed by the defendant in the amount of$ !0^-'i O                                   ,and
              secured by[ ]financially responsible sureties listed below and/or[ ]collateral set forth below.
                                                            Additional Conditions of Release

      The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
 appearance ofthe defendant and/or the safety of other persons and the community, IT IS FURTHER ORDERED as follows;
 I I I The defendant must remain in and may not leave the following areas without Court pemipion: [ ]New York City;[ ]Long Island, NY;
       '       New York State;[ ]New Jersey; M i                              ^ Y ;wuA;-and travel to and from this Ccmrt andtii^ermitted areas.
      2. The defendant must avoid all contact'with the following persons or entities; C o - - ri y- -:.

 f 1 3      The defendant must avoid and not go to any of the following locatiqns; ,         _                                  ^        ^       ^                   -•
 \A 4. The defendant must surrender all passports to Pretrial Services by ^ y^/'^nd not obtain other passports or international ttavel documents.
  ' 5. The
       1 ilC defendant
             UCiCilUmil is placed under
                        1» jpiak/k/U uuvavi the
                                            mv super\'ision
                                                ocxjjwi »   ofthe Pretrial Services Agencyv subject
                                                                                               --   to the Special
                                                                                                            -      Conditions on the leverse and.
/ l>f a. is subject to random visits by a Pretrial Services officer at defendant's residence and/oP-plase-oPwtirk;
     f 1 b. must report[ ]as directed by Pretrial Services or[ ]in person           times per           and/or[ ]by telephone                    times per          _.
      [ ] c. must undergo[ ]testing,[ ]evaluation and/or[ ]treatment for substance abuse, including alcoholism, as directed by Pretnal Services.
      [ ] d. must undergo evaluation and treatment for mental health problems, as directed by Pretiial Sei vices.
      r 1 e is subject to the following location restriction program with location monitoring, as directed by Pretrial Sei-vices;
          [ 1 home incarceration; restricted to home at all times, except for attorney visits, court appearances and necessaiy medical treatment;
           [ ]home detention; restricted to home at all times, except for attorney visits, court appearances, medical treatment,[ ]religious services,
               [ ]employment,[ ]school or training,[ jother activities approved by Pretidal Services,[ ]                    ^        ^
      [ 1 curfew; restricted to home eveiy day from                      to                ,or [ ]as directed by Pretrial Seivices.
      [ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
          based upon ability to pay as determined by the Court and the Pretrial Services Agency, and/ or from available insurance.
 [ ] 6.     Other Conditions;
                                                                  APPEARANCE BOND

  I the undersigned defendant, and each surety who signs this bond, acknowledge that I have read this Appearance Bond and, and have either read all
  the other conditions of release or have had those conditions explained. I further acknowledge that I and my personal representatives,jointly an
  severally, are bound to pay the United States of America the sum ofS f Oo > O <-J 0                 and that this obligation is secured with the below
  interest in the following property ("Collateral") which 1 represent is/are free and clear of hens except as otherwise indicated;
      [ ]cash deposited in tlie Registry of the Court in the sum of$                                          i
      [ ]premises located at;                                                      owned by__                           ■           —i n u .i i r\ a—TiTtUo
      [ ]I also agree to execute a confession ofjudgment, mortgage or lien in form approved by the U.S. Attorney which shall be duly filed with the
       proper local and state authorities on or before                                           ^                                           •
  Each owner ofthe above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to
  reduce its value while this Appearance Bond is in effect.
  Forfeiture ofthe Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any ofthe conditions set forth above and on the
  reverse The defendant and any surety who has signed this fonn also agree that the court may immediately order the amount of the bond suiTendered
   to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court niay also order a
  judgment offorfeiture against the defendant and against each surety for the entire amount ofthe bond, including any interest and costs, xigfe
                                                 Address:
                                      , Surety

                                                 Address:
                                      , Surety

                                                 Address:
                                      , Surety

         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release and of th^ penalties and sanctions set
   forth on the front and reverse sides of this form.
                                                                                                                                     u
                                                                                                                                     ^               Signature of Defendant
   Release of the Defendant is hereby ordered on              /W/
                                                            I! H
                                                              I
                                                                                    20 ('/.                         //
     s/Sanket J. Bulsara                          .US'iJ
                                                              I

                                                                   i
                                                   ^0              I           Distribution; Canary-Court Pink - Pretrial Services Goldenrod-Defendant
